DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please amend the Abstract as follows:
A method and device to assist the performance of a heart with at least one pump that is formed as a rotary pump and driven via magneto coupling. The pump includes a magnetically driven rotor rotatable within a surrounding rotor housing to act upon blood flowing from an inflow tube toward the magnetically driven rotor, and a second magnetic device axially aligned with the inflow tube and positioned to magnetically drive rotation of the magnetically driven rotor via the magneto coupling.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious a system comprising a heart assist pump device deliverable to a heart including a magnetically driven rotor axially aligned with an inflow tube and rotatable within a surrounding rotor housing of the heart assist pump device to act upon blood flowing from the inflow tube toward the magnetically driven rotor, the magnetically driven rotor being rotatable about a central axis and being rigidly coupled to a first magnetic device that is located within the surrounding rotor housing at a position axially adjacent to the magnetically driven rotor, wherein the heart assist pump device further includes: a second magnetic device axially aligned with the inflow tube and positioned to magnetically drive rotation of the magnetically driven rotor via a magneto coupling with the first magnetic device while being spaced apart from both the magnetically driven rotor and the first magnetic device, and a blood outflow port positioned radially adjacent the magnetically driven rotor such that blood driven by the magnetically driven rotor is configured to exit the surrounding rotor housing in a direction substantially perpendicular from the blood inflow path and the central axis of the magnetically driven rotor, wherein the magneto coupling orients the magnetically driven rotor so that, in response to rotation of the magnetically driven rotor, the magnetically driven rotor remains entirely spaced apart from the surrounding rotor housing by the blood flowing from the inflow tube and to the blood outflow port in combination with the rest of the claimed limitations set forth in claim 1.
While the prior art to Terentiev (U.S. 2001/0039369) discloses delivering a heart assist pump 10 to the heart, where the heart assist pump comprises an inflow tube 22, a magnetically driven rotor 26 rigidly coupled to a first magnetic device 27/28, and a second magnetic device 40 axially aligned with the inflow tube and positioned to magnetically drive rotation of the magnetically driven rotor via a magneto coupling with the first magnetic device (see Figure 1 and paragraph [0068]), Terentiev fails to disclose that the first magnetic device is located in a rotor housing that surrounds the magnetically driven rotor. Rather, the first magnetic device of Terentiev is integral with the magnetically driven rotor. The prior art to Akdis (U.S. 2011/0238172) which was cited by the Applicant discloses a structure very similar to Terentiev and likewise fails to disclose that the first magnetic device is located in a rotor housing that surrounds the magnetically driven rotor. The prior art, neither alone nor in combination, anticipates nor renders obvious the claimed invention and no motivation is found to modify the prior art to obtain the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792